Citation Nr: 1046149	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  05-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable rating for a service-connected 
pilonidal cyst, postoperative.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran's appeal also initially included the issue of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  That issue was adjudicated by the Board in a 
May 2009 decision and remand which denied service connection for 
PTSD but remanded the issue of entitlement to a compensable 
rating for a service-connected pilonidal cyst, postoperative.  
Accordingly, the issue of the Veteran's entitlement to service 
connection for PTSD is not presently on appeal before the Board.  
With regard to the issue of entitlement to a compensable rating 
for a service-connected pilonidal cyst, postoperative, the Board 
finds that the action directed in its May 2009 remand has been 
performed and is prepared to proceed with appellate consideration 
of that issue.


FINDINGS OF FACT

1.  The Veteran does not have a current pilonidal cyst.
 
2.  The Veteran's residual scar that has resulted from surgery to 
treat his pilonidal cyst is superficial, linear, 6.5 inches long, 
and is productive of mild pain and tenderness on deep palpation.  
The scar does not show any areas of skin breakdown or any 
evidence of inflammation, edema, or keloid formation, nor does it 
cause any limitation of motion or function.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, and no more, 
for pilonidal cyst, postoperative, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45 (2010); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7804 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When an unlisted condition is encountered it will be permissible 
to rate the unlisted condition under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of atypical 
instances it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show all 
the findings specified.  38 C.F.R. § 4.21.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different ratings 
for each distinct period.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In every instance where the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

II.  Analysis

During military service, the Veteran was found to have an 
infected pilonidal cyst, which was treated with incision and 
drainage (I & D).  By a June 1973 rating decision, service 
connection was granted and a noncompensable evaluation was 
assigned for nonsymptomatic pilonidal cyst, effective from 
February 1973.  The Veteran underwent excision of the pilonidal 
cyst in May 1976, following which he was assigned a temporary 
total convalescent disability evaluation under 38 C.F.R. § 4.30 
from May 10, 1976 until July 1, 1976, when the noncompensable 
rating was resumed, under Diagnostic Code 7805, for postoperative 
pilonidal cyst.  The noncompensable disability evaluation has 
remained in effect to the present time. 

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805, the 
Veteran's pilonidal cyst disability has been assigned a 
noncompensable disability rating.  Through various statements 
submitted by the Veteran's representative in September 2004 and 
April 2005, and through personal statements submitted in August 
and December of 2006, the Veteran asserts that he is entitled to 
a compensable disability rating for his pilonidal cyst and 
residuals therefrom.  In summary, the Veteran argues that he is 
entitled to a compensable rating on the basis of his age, chronic 
discomfort, and the duration of his disability.

Also in support of his claim, the Veteran has provided various 
psychiatric assessments performed from 1988 through 1996 by the 
Department of Health for the State of West Virginia and by 
various other private psychiatric providers.  These records, 
however, do not pertain to the Veteran's pilonidal cyst disorder 
or resulting residuals.  Similarly, treatment records from Cabell 
Huntington Hospital for treatment from 1988 through 1989 for non-
service related gunshot wounds and depression also do not pertain 
to the Veteran's pilonidal cyst disorder.  No other post-service 
treatment records have been provided by the Veteran.

Consistent with the Board's May 2009 remand, the Veteran was 
afforded a VA examination in June 2009 to assess the severity of 
his pilonidal cyst disorder and resulting residuals.  At that 
time, the Veteran reported that he was first diagnosed with a 
pilonidal cyst during service in 1971 and that he underwent 
surgery that year to treat the disorder.  Regarding his present 
symptoms, he reports pain but denies discharge or bleeding from 
the area of the cyst.  He also denies the use of any antibiotics, 
corticosteroids, immunosuppressants or the use of ointments or 
lotions to treat his symptoms.  He also denies fever, loss of 
appetite, benign or malignant neoplasms of the skin, urticaria, 
primary cutaneous vascularities, or erythema multiforme.  With 
regard to the residual scar that resulted from his surgery, the 
Veteran reports pain that was present especially when sitting.  
Once again, he denies discharge or bleeding.  He also denies skin 
breakdown and admits that his condition does not interfere with 
activities of daily living, other than sitting.  An examination 
of the scar reveals it is 6.5 inches long and linear in shape.  
It was described as "mildly painful and tender on deep 
palpation."  Consistent with the Veteran's reported 
symptomatology, no area of skin breakdown is observed.  The 
examiner determined that the scar is superficial, not deep, and 
does not cause any limitation of motion or function.  There is no 
evidence of inflammation, edema, or keloid formation.  Finally, 
the examiner notes that there is no evidence of a current 
pilonidal sinus or cyst.

Initially, the Board notes that the June 2009 VA examination did 
not find a current pilonidal sinus or cyst.  This finding is not 
contradicted by other evidence to the contrary.  The June 2009 
examination reveals, however, that the Veteran has a residual 
scar that has resulted from a procedure to treat his prior 
pilonidal cyst.

38 C.F.R. § 4.118 lists several criteria for evaluating scars.  
The Board notes that as of October 23, 2008, revised provisions 
for evaluating scars were enacted.  This new regulation, however, 
indicates that the revised provisions are applicable only to 
claims received on or after October 23, 2008.  Accordingly, where 
the Veteran's claim was filed in October 2003, these revisions do 
not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 
2008).  Rather, the claim will be considered solely under the 
criteria that were effective as of the date of the claim.

Under the ratings criteria that were effective in October 2003, 
DC 7801 provides for disability ratings for scars, other than of 
the head, face, or neck, that are deep and cause limited motion.  
Notes which follow the criteria for that code explain that a 
"deep" scar is one associated with underlying tissue damage.  
In the absence of evidence showing that the Veteran's scar has 
resulted in underlying tissue damage, DC 7801 is not applicable 
to this case.

Under DC 7802, a maximum 10 percent disability rating is assigned 
for scars, other than of the head, face, or neck, that are 
superficial and do not cause limited motion, and encompass an 
area of 144 square inches or more.  In this instance, the scar as 
described does not approximate 144 square inches.

Under DC 7803, a maximum evaluation of 10 percent is assigned in 
cases of scars that are superficial and unstable.  A 
"superficial" scar is one not associated with underlying soft 
tissue damage, whereas an "unstable" scar is one where, for any 
reason, there is frequent loss of covering of the skin over the 
scar.  Where the evidence in this case shows that the Veteran's 
residual scar has not been manifested by skin breakdown, DC 7803 
is also not applicable.

Under DC 7804, a maximum evaluation of 10 percent is warranted in 
cases of superficial scars that are painful on examination.

Under DC 7805, other scars may be limited on the basis of 
limitation of function of the affected part.  The evidence in 
this case, however, does not show any limitation of function or 
motion that is attributable to the Veteran's scar.  Hence, DC 
7805 is inapplicable in this case.

Examination of the Veteran's superficial scar at the June 2009 VA 
examination revealed that it is described as mildly painful and 
tender upon deep palpation.  This pain or tenderness reportedly 
inhibits the Veteran's ability to sit.  In view of these 
findings, the Board finds that the Veteran is entitled to a 10 
percent disability rating under DC 7804.

The Veteran has not submitted evidence showing that his post-
surgical scar has markedly interfered with his employment status 
beyond that interference already contemplated by the assigned 
evaluation.  Additionally, there is no indication that either his 
pilonidal cyst disorder or the resulting scar has necessitated 
frequent, or indeed any, periods of hospitalization during the 
pendency of this appeal.  Under the circumstances, the Board is 
not required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also finds that there is no basis for a "staged" 
rating pursuant to Francisco.  Due to the Veteran's incarceration 
and the resultant difficulties in scheduling an examination, only 
one examination has been obtained in connection with this appeal.  
And the available treatment records do not refer to the scar in 
question.  Consequently, the record does not show variation of 
the symptomatology shown upon examination during the pendency of 
the appeal, such as to support a staged rating.

Overall, the evidence supports the assignment of a 10 percent 
disability rating, and no more, for service-connected pilonidal 
cyst, postoperative.  To that extent, this appeal is granted.  
38 C.F.R. §§ 4.3, 4.7.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Additionally, in rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings (to 
include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective date 
that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).
 
In Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans Claims 
(Court) held that, at a minimum, adequate VCAA notice requires 
that VA notify the claimant that, in order to substantiate an 
increased rating claim: (1) the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; (2) if 
the diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect of that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic codes; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  However, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) vacated 
Vazquez-Flores I in Vazquez-Flores v. Shinseki (Vazquez-Flores 
II), 580 F. 3d 1270 (Fed. Cir. 2009).  In Vazquez-Flores II, the 
Federal Circuit held that the notice described in 38 U.S.C. 
§ 5103(a) need not be veteran-specific and does not require VA to 
notify a veteran of the alternative diagnostic codes or of 
potential daily life evidence.

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In a December 2003 letter, the Veteran was notified of the 
information and evidence needed to substantiate his claim for an 
increased rating for pilonidal cyst.  Following that notice, the 
Veteran's increased rating claim was initially adjudicated by the 
RO in its August 2004 rating decision.  The Board also observes 
that a corrective notice letter was also provided to the Veteran 
in June 2009, following the Board's May 2009 remand.  In that 
letter, the Veteran was again advised as to the evidence 
necessary to substantiate his claim.  The Veteran was also 
advised as to the assignment of disability ratings and 
determination of effective dates, as required by Dingess/Hartman.  
Once again, after a reasonable period of time in which the 
Veteran was given the opportunity to respond, the Veteran's claim 
for a compensable rating for pilonidal cyst was readjudicated in 
a February 2010 Supplemental Statement of the Case.
 
In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service treatment records and identified private 
treatment records have been obtained.  Consistent with the 
Board's May 2009 remand, the Veteran was afforded a VA 
examination in June 2009 to determine the current severity of his 
pilonidal cyst and any residuals therefrom.  The VA examination 
was conducted in conjunction with the VA examiner's review of the 
claims file.  The Board notes that the Veteran's representative 
argued in October 2010 that the Veteran should be given another 
examination, citing Stegall v. West, 11 Vet. App. 268 (1998), on 
the basis that the examination report did not comply with the 
remand directives to provide a full description of the effects of 
the scar on the Veteran's employment and daily life.  The Board 
concludes that the examination report did fulfill the 
requirements of the remand.  In particular, the examiner noted 
that the Veteran was incarcerated and did not do any job, and 
that the scar did not interfere with his activities of daily 
living other than sitting.  Given that the examiner did note the 
limitations on activity attributable to the scar, the failure to 
speculate on limitations that might be imposed on hypothetical 
employment does not merit returning the appeal for another 
examination.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

A disability rating of 10 percent for service-connected pilonidal 
cyst, postoperative, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


